Title: To John Adams from Joseph Gales, Jr., 26 January 1818
From: Gales, Joseph, Jr.,Seaton, William Winston
To: Adams, John


				
					Honored Sir
					Office of the National Intelligencer Jan 26. 1818.
				
				Hereto adjoined is a copy of a Circular, which we have addressed to each Member of both Houses of Congress. The work therein suggested, we consider important to the public; and further, feel little anxiety for the result.—We deem it respectful to trouble you with our views on the subject, as if the work be undertaken, we shall ask with confidence your advice and direction as to the authorities proper to be consulted, and the sources whence to look for the most current and authentic materials.With the highest respect / We are Your Obt Servants
				
					Gales & Seaton
				
				
			